Case 19-70144-JHH13   Doc 3    Filed 01/25/19 Entered 01/25/19 15:11:31   Desc Main
                              Document      Page 1 of 5
Case 19-70144-JHH13   Doc 3    Filed 01/25/19 Entered 01/25/19 15:11:31   Desc Main
                              Document      Page 2 of 5
Case 19-70144-JHH13   Doc 3    Filed 01/25/19 Entered 01/25/19 15:11:31   Desc Main
                              Document      Page 3 of 5
Case 19-70144-JHH13   Doc 3    Filed 01/25/19 Entered 01/25/19 15:11:31   Desc Main
                              Document      Page 4 of 5
Case 19-70144-JHH13   Doc 3    Filed 01/25/19 Entered 01/25/19 15:11:31   Desc Main
                              Document      Page 5 of 5
